Case 8:20-cv-00993-MCS-ADS Document 120 Filed 08/05/21 Page 1 of 8 Page ID #:1725
                                                       Notice has been delivered by First Class U.S. Mail
                                                       to all counsel (or parties) at their last known address
                                                       of record in this action on this date

                                                       Date: Aug 05 2021, 12:55 pm
Case 8:20-cv-00993-MCS-ADS Document 120 Filed 08/05/21 Page 2 of 8 Page ID #:1726




          The Court denies Netlist’s application to seal documents Samsung deemed
   confidential. (1st Appl., ECF No. 85.) Samsung did not timely “file a declaration
   establishing that all or part of the designated material is sealable,” which is
   “sufficient grounds for denying the [a]pplication.” C.D. Cal. R. 79-5.2.2(b)(i).
   Netlist may file the documents in the public case file. C.D. Cal. R. 79-5.2.2(b)(ii).

          Both parties submitted documents extrinsic to the FAC for the Court’s
   consideration of the motion. Samsung submitted a request for judicial notice of three
   documents outside the four corners of the FAC. (RJN, ECF No. 60-3.) The Court
   may consider the parties’ Joint Development and License Agreement (JDLA, RJN
   Ex. A, ECF No. 61-1), which is incorporated by reference into the FAC. See Marder
   v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006) (“A court may consider evidence on
   which the complaint ‘necessarily relies’ if: (1) the complaint refers to the document;
   (2) the document is central to the plaintiff’s claim; and (3) no party questions the
   authenticity of the copy attached to the 12(b)(6) motion.”). For reasons discussed
   below, the Court need not take judicial notice of Samsung’s other documents to
   adjudicate the motion, so the Court denies the balance of the request for judicial
   notice as unnecessary.

         Netlist submitted a declaration from Netlist’s CEO and numerous documents
   outside the FAC. Netlist presents no basis upon which the Court may evaluate these
   documents on a motion for judgment on the pleadings, so the Court declines to
   consider them. The Court sustains Samsung’s objection to this evidence. (Reply 2–
   3.)

   II.    BACKGROUND

          This is a contract dispute between two sophisticated business entities.
   According to the FAC, Netlist provides high-performance modular memory
   subsystems to original equipment manufacturers, and Samsung develops,
   manufacturers, and sells memory components and memory modules. (FAC ¶¶ 7–8.)
   On November 12, 2015, the parties entered the JDLA, in which Samsung agreed to
   “supply NAND and DRAM products to Netlist on Netlist’s request at a competitive
   price.” (JDLA § 6.2; FAC ¶ 10.) The JDLA also obliges Samsung to pay Netlist $8
   million in nonrefundable, non-recurring engineering (“NRE”) fees. (JDLA § 3.1;
   FAC ¶ 15.) The agreement permits Samsung to “deduct any applicable withholding
   taxes due or payable under the laws of Korea” “[t]o the extent that any withholding
   taxes are required by applicable law.” (JDLA § 3.2.) Samsung agreed to “reasonably

    Page 2 of 8                   CIVIL MINUTES – GENERAL      Initials of Deputy Clerk SMO
Case 8:20-cv-00993-MCS-ADS Document 120 Filed 08/05/21 Page 3 of 8 Page ID #:1727




   cooperate with Netlist in any lawful efforts to claim a credit or refund or exemption
   with respect to any such withholding taxes.” (Id.)

         Shortly after entering the JDLA, Samsung withheld $1.32 million (16.5%) of
   the NRE fees, claiming it paid this amount to the Korean tax authority. Samsung
   delayed or declined Netlist’s requests for assistance in seeking a refund from the
   Korean tax authorities. (FAC ¶¶ 16–18.) In 2018, Samsung began to restrict the
   supply of NAND and DRAM products to Netlist and declined to fulfill Netlist’s
   requests and orders, causing Netlist to purchase the products in the secondary market
   at higher prices. (Id. ¶¶ 11–14.) On May 27, 2020, Netlist exercised its right to
   terminate the JDLA due to Samsung’s breach of the supply provision. (Id. ¶¶ 19–
   24.)

          Netlist asserts three claims: (1) breach of the supply obligation of the JDLA;
   (2) breach of the NRE fee obligations of the JDLA; and (3) declaratory relief that
   Netlist terminated the JDLA. (Id. ¶¶ 25–41.)

   III.   LEGAL STANDARD

           “After the pleadings are closed—but early enough not to delay trial—a party
   may move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). “The principal
   difference between motions filed pursuant to Rule 12(b) and Rule 12(c) is the time
   of filing. Because the motions are functionally identical, the same standard of review
   applicable to a Rule 12(b) motion applies to its Rule 12(c) analog.” Dworkin v.
   Hustler Magazine Inc., 867 F.2d 1188, 1192 (9th Cir. 1989).

          Federal Rule of Civil Procedure 12(b)(6) allows an attack on the pleadings for
   “failure to state a claim upon which relief can be granted.” “To survive a motion to
   dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state
   a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
   (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has
   facial plausibility when the plaintiff pleads factual content that allows the court to
   draw the reasonable inference that the defendant is liable for the misconduct
   alleged.” Iqbal, 556 U.S. at 678.

          The determination of whether a complaint satisfies the plausibility standard is
   a “context-specific task that requires the reviewing court to draw on its judicial
   experience and common sense.” Id. at 679. Generally, a court must accept the factual
   allegations in the pleadings as true and view them in the light most favorable to the

    Page 3 of 8                   CIVIL MINUTES – GENERAL        Initials of Deputy Clerk SMO
Case 8:20-cv-00993-MCS-ADS Document 120 Filed 08/05/21 Page 4 of 8 Page ID #:1728




   plaintiff. Park v. Thompson, 851 F.3d 910, 918 (9th Cir. 2017); Lee v. City of Los
   Angeles, 250 F.3d 668, 679 (9th Cir. 2001). But a court is “not bound to accept as
   true a legal conclusion couched as a factual allegation.” Iqbal, 556 U.S. at 678
   (quoting Twombly, 550 U.S. at 555).

   IV.    DISCUSSION

         The JDLA is governed by New York law. (JDLA § 14.) To state a breach of
   contract claim under New York law, a plaintiff must allege: (1) the existence of a
   contract, (2) performance by one party, (3) breach by another party, and (4) damages.
   Terwilliger v. Terwilliger, 206 F.3d 240, 245–46 (2d Cir. 2000).

          A.      Breach of Supply Obligation

          In its first claim, Netlist contends Samsung breached the JDLA by failing to
   supply NAND and DRAM products on request. (FAC ¶¶ 12–14, 26–29.) Samsung
   presents three arguments for dismissal. First, Samsung contends Netlist has not
   adequately pleaded breach because the JDLA’s purported product supply obligation
   is, in fact, a price obligation. Samsung effectively asks the Court to interpret the
   provision as an unambiguous term consistent with this understanding. (See Mot. 15–
   17.) “Under New York law, . . . the question of whether a written contract is
   ambiguous is a question of law for the court.” JA Apparel Corp. v. Abboud, 568 F.3d
   390, 396 (2d Cir. 2009).

          The Court concludes that the provision is “sufficiently ambiguous on its face
   to survive judgment on the pleadings.” CenturyLink, Inc. v. DISH Network, L.L.C.,
   554 F. App’x 51, 53 (2d Cir. 2014) (reversing grant of motion for judgment on the
   pleadings). The title of the provision at issue is “Supply by Samsung,” the title of
   the encompassing section is “SUPPLY OF COMPONENTS,” and the surrounding
   terms pertain to supply and purchase obligations. (JDLA §§ 6, 6.2; see, e.g., id. § 6.3
   (preserving parties’ rights to sell components to nonparties); §6.4 (disclaiming any
   requirement to purchase products, but not disclaiming any requirement to supply
   products).) The text of the subsection at issue describes both a price (“competitive”)
   and a supply obligation (“Samsung will supply . . . on Netlist’s request”). (Id. § 6.2.)
   The Court must resolve any contractual ambiguities in Netlist’s favor on this motion.
   Subaru Distribs. Corp. v. Subaru of Am., Inc., 425 F.3d 119, 122 (2d Cir. 2005). The
   Court declines to conclude that the only reasonable interpretation of the provision is
   that it governs price only. See JA Apparel Corp., 568 F.3d at 396 (observing that



    Page 4 of 8                   CIVIL MINUTES – GENERAL        Initials of Deputy Clerk SMO
Case 8:20-cv-00993-MCS-ADS Document 120 Filed 08/05/21 Page 5 of 8 Page ID #:1729




   “[c]ontract language is not ambiguous if . . . there is no reasonable basis for a
   difference in opinion” (internal quotation marks omitted)).

          Second, Samsung argues the provision may not support a breach claim
   because the JDLA lacks exclusivity provisions and, therefore, is not a valid
   requirements contract. (Mot. 17–18.) The FAC does not state that the JDLA is a
   requirements contract, and Samsung does not explain why the Court must infer such
   an allegation from the FAC. Netlist’s brief proposes several theories under which the
   provision may validly bind Samsung. (See Opp’n 10–17.) One of the theories does
   not require the JDLA to be a requirements contract at all: Netlist contends the JDLA
   may be interpreted as an options contract giving Netlist the right to purchase
   products from Samsung “on . . . request” at a “competitive” price. (Opp’n 13–14
   (citing, inter alia, Miller v. McLean Cnty. Unit Dist. No. 5 (In re Modern Dairy of
   Champaign, Inc.), 171 F.3d 1106, 1109–10 (7th Cir. 1999), and Jarecki v. Louie, 95
   N.Y.2d 665, 668 (2001).) The Court declines Samsung’s invitation to read
   allegations of a requirements contract into the FAC. 2 The claim survives irrespective
   of the merits of Samsung’s straw man argument, so the Court declines to decide, on
   this motion, whether any of the theories of contract Netlist proposes is valid.

          Finally, Samsung argues that the JDLA bars Netlist from recovering
   consequential damages. (Mot. 18–19; see JDLA § 12.5 (barring liability for
   consequential damages).) Even if Samsung’s argument has merit, this motion is not
   the proper vehicle for seeking adjudication of this issue. See Saroya v. Univ. of Pac.,
   503 F. Supp. 3d 986, 1000 (N.D. Cal. 2020) (“[A] complaint is not subject to a
   motion to dismiss for failure to state a claim under Rule 12(b)(6) because the prayer
   seeks relief that is not recoverable as a matter of law.”); see also City of Los Angeles
   v. Lyons, 461 U.S. 95, 130 (1983) (“The question whether a plaintiff has stated a
   claim turns not on whether he has asked for the proper remedy but whether he is




   2
    The Court also declines to consider Samsung’s responses to Netlist’s theories in its
   reply. See Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007) (“The district court
   need not consider arguments raised for the first time in a reply brief.”). Netlist’s
   contract theories should have been raised and thoroughly discussed at the parties’
   prefiling conference. See Caldera v. J.M. Smucker Co., No. CV 12-4936-GHK
   (VBKx), 2013 U.S. Dist. LEXIS 183977, at *2 (C.D. Cal. June 3, 2013) (noting that
   the prefiling conference “enables the parties to brief the remaining disputes in a
   thoughtful, concise, and useful manner” (internal quotation marks omitted)).

       Page 5 of 8                CIVIL MINUTES – GENERAL        Initials of Deputy Clerk SMO
Case 8:20-cv-00993-MCS-ADS Document 120 Filed 08/05/21 Page 6 of 8 Page ID #:1730




   entitled to any remedy.” (alterations incorporated) (internal quotation marks
   omitted)). 3

             The first claim survives Samsung’s motion.

             B.      Breach of NRE Fee Obligations

          Netlist’s second claim presents two related subclaims. First, Netlist pleads that
   the NRE fee was not taxable in Korea, so withholding 16.5% of the fee violated
   Samsung’s payment obligation under JDLA § 3.1, as qualified by § 3.2. (FAC ¶¶ 15–
   16, 32.) Samsung challenges the subclaim on the basis that Netlist has not alleged
   how withholding part of the NRE fee “violated Korean law.” (Mot. 20.) Again,
   Samsung’s argument reads unpleaded facts into Netlist’s pleading. Netlist claims
   breach of contract, not a violation of Korean tax law. The JDLA permits Samsung to
   withhold payment “[t]o the extent that any withholding taxes are required.” (JDLA
   § 3.2 (emphasis added).) Netlist asserts that the NRE fee was “not properly taxable,”
   so withholding the fee was not “required,” and Netlist was entitled to payment of the
   full NRE fee. (FAC ¶¶ 16, 18.) Netlist adequately pleads its theory of breach, and
   the parties can explore (or, at this late stage of litigation, should have explored) in
   discovery the basis for Netlist’s allegation that the NRE fee was not properly taxable.

          Samsung also contends its 16.5% withholding was lawful. (Mot. 20–21.) For
   the reasons discussed, crediting this argument would not foreclose Netlist’s theory
   of breach. In any event, adjudicating this issue would test Netlist’s allegation that
   the NRE fee was not properly taxable, presenting a question of fact inappropriate for
   decision on this motion.

         In the other subclaim, Netlist asserts Samsung breached its obligation to
   cooperate with Netlist’s efforts to claim a credit, refund, or exemption from
   withholding taxes. (FAC ¶¶ 17, 32.) Samsung challenges the subclaim as overly
   conclusory. (Mot. 21–22.) Netlist pleads that Samsung delayed or declined Netlist’s
   requests for assistance from Samsung in seeking a refund. (FAC ¶¶ 17–18, 32, 34.)
   The Court may reasonably infer from these facts that Samsung’s failure to cooperate
   damaged Netlist by delaying its recovery from the Korean tax authorities. (See id.

   3
     Samsung alternatively moves to strike allegations of consequential damages. (Mot.
   19 n.7.) “Rule 12(f) does not authorize district courts to strike claims for damages
   on the ground that such claims are precluded as a matter of law.” Whittlestone, Inc.
   v. Handi-Craft Co., 618 F.3d 970, 974–75 (9th Cir. 2010).

       Page 6 of 8                  CIVIL MINUTES – GENERAL      Initials of Deputy Clerk SMO
Case 8:20-cv-00993-MCS-ADS Document 120 Filed 08/05/21 Page 7 of 8 Page ID #:1731




   ¶ 17 (indicating Netlist continues to seek a refund).) This is sufficient to allege
   breach and damages.

          The second claim may not be dismissed on this motion.

          C.      Declaratory Judgment

         Netlist invoked JDLA § 13.2 to terminate the parties’ contract, and it now
   seeks a judicial determination that the termination was effective. (FAC ¶¶ 19–24,
   36–41.) Samsung contends the claim should be dismissed because Netlist did not
   promptly seek termination after Samsung’s alleged material breach and elected to
   continue with the JDLA instead. (Mot. 22–23.)

          Netlist responds that Samsung waived this argument by failing to plead an
   election of remedies defense in its Answer. (Opp’n 22.) “Under New York law,
   election of remedies is an affirmative defense. The general rule in federal courts is
   that a failure to plead an affirmative defense results in a waiver.” MBIA Ins. Corp. v.
   Patriarch Partners VIII, LLC, 842 F. Supp. 2d 682, 709 (S.D.N.Y. 2012) (internal
   quotation marks and citation omitted).

          Samsung concedes this defense is unpleaded, but it asks the Court to consider
   it given the lack of prejudice to Netlist. (Reply 10 n.2.) The sole unpublished case
   Samsung cites endorses treating a motion asserting an unpleaded election of
   remedies defense as a “motion to amend defendant[’]s answer.” Lockheed Martin
   Transp. Sec. Sols. v. MTA Cap. Constr. Co., No. 09 Civ. 4077 (PGG), 2014 U.S. Dist.
   LEXIS 131395, at *64 (S.D.N.Y. Sept. 16, 2014) (alteration in original) (internal
   quotation marks omitted). Treating this motion as such, Samsung does not present
   good cause to grant relief from the Court’s deadline to move to amend the pleadings.
   See Johnson v. Mammoth Recreations, 975 F.2d 604, 607–08 (9th Cir. 1992)
   (applying Rule 16(b) good cause standard to motion for leave to amend filed after
   deadline to amend set by scheduling order). In any event, Samsung has not diligently
   prosecuted this defense, resulting in prejudice to Netlist. Samsung raised this issue
   by motion over seven months after filing its Answer, and it set the hearing on the
   motion for the day discovery closes. The parties doubtlessly have expended
   resources litigating the case without factoring in this defense and its possible impact
   on the viability of the claim for declaratory relief.

        The Court deems the election of remedies defense waived and rejects
   Samsung’s challenge to the claim.

    Page 7 of 8                   CIVIL MINUTES – GENERAL       Initials of Deputy Clerk SMO
Case 8:20-cv-00993-MCS-ADS Document 120 Filed 08/05/21 Page 8 of 8 Page ID #:1732




   V.     CONCLUSION

          The motion is denied.

         The Court provisionally seals this Order. Within seven days of the issuance of
   this Order, the parties shall file a joint statement as to whether any matter stated in
   this Order is information that should remain under seal. Thereafter, the Court will
   determine whether any portions of this Order should be redacted in the version filed
   on the public docket.

   IT IS SO ORDERED.




    Page 8 of 8                   CIVIL MINUTES – GENERAL       Initials of Deputy Clerk SMO
